--------------------------------------------------------------------------------

 

Exhibit 10.11

 

INTELLECTUAL PROPERTY ASSIGNMENT AND LICENSE AGREEMENT

 

This Intellectual Property Assignment and License Agreement (this “Agreement”)
is entered into on this 27th day of March, 2009 by and among Suzhou EZTripMart
Business Services Co., Ltd., a wholly foreign-owned enterprise established in
the People’s Republic of China (“China” or “PRC) with its registered office at
Suite 201, 1 Venture House, Modern Industrial Square Phase II, 333 Xing Pu Road,
Suzhou Industrial Park, Suzhou, China (“EZT” or “Grantor”); and Shanghai
EZTripMart Travel Agency Co., Ltd., a limited liability company incorporated in
the PRC with its registered office at 13/F, 200 Taicang Road, Shanghai, China
(“Company” or “Grantee”) (Each of EZT and Company is herein referred to as a
“Party” and collective as the “Parties”).

 

RECITALS

 

1.

EZT engages, among other things, in the business of research and development of
computer software and hardware technologies and the provision of related
consulting services as well as the provision of management consulting services
as set forth in more detail in its business license, and is the owner of the
certain Trademarks (defined below).

 

2.

Company engages, among other things, in the business of travel products and
services as set forth in more detail in its business license, including the
operation of websites (the “Websites”) for providing travel products and
services (the “Business”), and holds a travel agency license and a Value-Added
Telecommunication Services License (collectively, “Licenses”).

 

3.

EZT wishes to assign or license (as the case may be) to Company certain
Software, Trademarks and Domain Names to be used in Company’s operation of the
Business in accordance with, and subject to, the terms and conditions hereof,
and the Company desires to acquire such assignment or license from EZT.

 

NOW THEREFORE, in consideration of the covenants and agreements contained
herein, the Parties hereby agree as follows:

 

1.

CERTAIN DEFINITIONS

 

The following capitalized terms shall have the following meanings for the
purposes of this Agreement:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly owns a Controlling interest in, or exercises Control over, such
Person, or in or over which such Person directly or indirectly owns a
Controlling interest or exercises Control, or that is otherwise directly or
indirectly under common ownership or Control with such Person.

 

“Agreement” has the meaning given to such term in the preamble.

 

“Assigned Marks” has the meaning given to such term in Section 2(a).

 

“Business” has the meaning given to such term in Recital 2.

 

1

 

--------------------------------------------------------------------------------

 

“CIETAC” has the meaning given to such term in Section 7(b).

 

“Company” or “Grantee” has the meaning given to such term in the preamble.

 

“Control” having the power to direct or appoint the management of a company and
“Controlled” or “Controlling” shall have correlative meanings.

 

“Dispute” has the meaning given to such term in Section 7.

 

“Dispute Notice” has the meaning given to such term in Section 7(a).

 

“Domain Names” means the domain names specifically set forth in Schedule 3
hereto.

 

“Documentation” means the documentation for the Software supplied by EZT to
assist Company in the use of such Software.

 

“Force Majeure” means any event that is beyond the Party’s reasonable control
and cannot be prevented with reasonable care, including, but not limited to,
acts of governments, acts of nature, fire, explosion, typhoon, flood,
earthquake, lightning, war, epidemic, strikes or riot.  However, any shortage of
credit, capital or finance shall not be regarded as an event of Force Majeure.

 

“Governmental Authority” means any domestic or foreign court or other
governmental or regulatory authority, agency or other body with jurisdiction
over any of the assets or properties of any of the Parties.

 

“Grantee” or “Company” has the meaning given to such term in the preamble.

 

“Grantor” or “EZT” has the meaning given to such term in the preamble.

 

“IPRs” has the meaning given to such term in Section 5(a).

 

“Licenses” has the meaning given to such term in Recital 2.

 

“Licensed Marks” means those Trademarks other than the Assigned Marks.

 

“Losses” has the meaning given to such term in Section 6(a).

 

“Party” or “Parties” has the meaning given to such term in the preamble.

 

“Person” means an individual, corporation, joint venture, partnership,
enterprise, trust, unincorporated association, limited liability company,
government or any department or agency thereof, or any other entity.

 

“PRC” or “China” has the meaning given to such term in the preamble.  For the
purpose of this Agreement, it shall not include the Hong Kong Special
Administrative Region of the PRC, the Macau Special Administrative Region of the
PRC and Taiwan.

 

“Software” means the executable code version of EZT’s software supporting the
Websites, as more specifically set for in Schedule 1 hereto.

 

2

 

--------------------------------------------------------------------------------

 

“Trademarks” means (a) all applications to register registrations and renewals
of all trademarks, service marks, logos, designs and Chinese character
equivalents; and (b) all unregistered brandnames, trademarks, service marks,
certification marks, trade dress, logos, designs, assumed names, Chinese
character equivalents for the aforesaid and other indications of origin,
including domain names, which items (a) and (b) are owned or controlled by EZT
or an Affiliate, and which are set forth on Schedule 2-1 hereto.

 

“Websites” has the meaning given to such term in Recital 2.

 

2.

ASSIGNMENT

 

(a)

Subject to the terms and conditions set forth in this Agreement and any
applicable PRC law, Grantor hereby assigns to Grantee, without a grant fee, all
applications to register, registrations and renewals of the Trademarks
(including the Chinese character equivalents) as set forth on Schedule 2-2 and
the Domain Names as set forth on Schedule 3 hereto (the “Assigned Marks”).
 Within ten (10) days of the execution of this Agreement, the Parties shall
jointly apply to the competent PRC authorities to obtain approval and
registration of the assignment of the Assigned Marks from Grantor to Grantee.
 Upon the termination of this Agreement, the Assigned Marks shall be reverted
and assigned to Grantor without a grant fee.

 

(b)

Grantee hereby grants back to Grantor an exclusive (except as to Grantee),
royalty-free, transferrable, irrevocable, worldwide license to use the Assigned
Marks in Grantor’s business, with the right to sublicense, to the extent not
contrary to applicable PRC laws and Grantee’s ownership of the Assigned Marks
during the term of this Agreement, and shall apply to the relevant Governmental
Authorities to obtain necessary approval, registration or recording of such
license (if applicable).

 

(c)

Grantee acknowledges that the registration of the Assigned Marks in the PRC is
presently pending.  Grantee shall take commercially reasonable steps to secure
protection of and enforce the Assigned Marks to the fullest extent, including,
but not limited to, filing and prosecuting applications of Assigned Marks in
respect of the relevant services and/or goods, maintaining the Assigned Marks by
filing timely renewals, applying for recordal of Grantor as licensee of the
Assigned Marks where necessary and taking all appropriate actions including
legal proceedings against any infringement, passing-off or unauthorized use of
the Assigned Marks in the PRC.  Grantee shall keep Grantor timely and fully
advised of all actions undertaken pursuant to this clause.

 

3.

LICENSE

 

(a)

Subject to the terms and conditions set forth in this Agreement and any
applicable PRC law, Grantor hereby grants to Grantee, for a monthly royalty of
the greater of (i) 5% of revenue of Grantee or (ii) RMB10,000, payable within 15
days after the last day of  each calendar month, a non-exclusive,
non-transferable, revocable, limited license to use in China (i) the Licensed
Marks and (ii) the Software and Documentation solely for the purposes of
carrying out the Business, which permitted use includes the right of Grantee to
use the Licensed Mark in its registered business name or tradenames.

 

(b)

Conditions of Use.

 

(i)

Grantee shall cause the products and services related to the Business to be
labeled, sold and offered under the Licensed Marks  and the Licensed Marks
displayed and used in accordance with all applicable laws and regulations of the
PRC and in accordance with Grantor’s policies and directions and shall otherwise
conform to the same quality level heretofore maintained by Grantor and standard
trademark indicia prescribed by Grantor or otherwise required by law such as use
of the symbols ®, ™ and SM.

 

3

 

--------------------------------------------------------------------------------

 

(ii)

Grantee agrees that it (i) shall not use, offer or permit the use of the
Licensed Marks in any manner that would tend to injure, demean or dilute the
reputation or the value of Grantor or Grantor’s brand, any shareholders or the
Affiliates of Grantor, or the Licensed Marks and the goodwill associated
therewith; (ii) shall not act in a manner which is, or enter into any oral or
written agreement with terms which are, not in compliance with the requirements
of this Agreement or the legal requirements of any territory in which Grantee is
licensed hereby to use the Licensed Marks; and (iii) shall not adopt or use any
variation of the Licensed Marks or any mark or word in any language likely to be
similar or confusingly similar to the Licensed Marks.

 

(iii)

Grantee shall not modify, disassemble, reverse compile, or otherwise reverse
engineer any Software. Grantee shall not translate or make derivative work of
any Software or Documentation without Grantor’s prior written consent.  Any and
all derivative works shall be owned exclusively by Grantor and subject to the
terms and conditions of this Agreement.  Grantee may not copy the Software,
except for (i) such copies or portions thereof as may be generated as part of
the normal operation of such Software, (ii) archival copies of such Software as
may be reasonably necessary to support Grantee’s use thereof, and (iii) for
disaster recovery purposes.  Grantee may make copies of the Documentation as
Grantee reasonably determines to be necessary to support Grantee’s service
providers and customers who access the Software.  Grantee may not otherwise copy
or reproduce any of the Documentation.  Any such copy of the Software and the
Documentation shall be the property of Grantor and subject to the terms and
conditions of this Agreement.

 

(c)

Assignment and Transfer.  Unless express prior written consent is given to such
assignment by Grantor (which consent may be withheld by Grantor in its sole
discretion), Grantee’s rights and obligations set forth in this Agreement
pertaining to the Licensed Marks, Software and Documentation may not be assigned
or further sublicensed to any Person by Grantee, whether by operation of law or
otherwise, and any assignment or sublicense made or granted contrary to this
provision shall be void ab initio.  For purposes of this Section 3(c), a
transfer of any direct or indirect ownership interest in Grantee shall be deemed
a prohibited assignment.  Grantor retains, and shall have, the right to assign
its interest in the Licensed Marks, Software and Documentation as it determines
in its sole discretion.

 

4.

TERMS AND TERMINATION

 

(a)

Term. This Agreement shall take effect on the date of execution of this
Agreement and shall continue unless terminated pursuant to Section 4(b).
 

 

(b)

Termination. This Agreement may be terminated:
 

 

(i)

by Grantor giving notice to Grantee if Grantee has committed a material breach
of this Agreement, provided that: (i) if such breach is capable of remedy, it
has not been so remedied within 30 days following receipt of notice of breach,
or, (ii) if such breach is not capable of remedy, this Agreement shall terminate
5 days following receipt of such notice of breach;

 

(ii)

by election of Grantor upon a 30-day prior written notice to Grantee;

 

4

 

--------------------------------------------------------------------------------

 

(iii)

automatically if either Party becomes bankrupt or insolvent or is the subject of
proceedings or arrangements for liquidation or dissolution or ceases to carry on
its business or admits in writing its inability to pay its debts generally as
they come due; or

 

(iv)

by the Parties’ mutual agreement.

 

(c)

Effect of Termination. Any Party electing properly to terminate this Agreement
pursuant to this Section 4 shall have no liability to the other Party for
indemnity, compensation or damages arising solely from the exercise of such
right.  Upon termination of this Agreement for whatever cause:
 

 

(i)

Grantee shall forthwith discontinue all use of any or all of the Licensed Marks,
Assigned Marks and Software;

 

(ii)

Grantee shall immediately cease to hold itself out as an owner of any of the
Assigned Marks or a licensee of any of the Licensed Marks or Software, or to
otherwise howsoever imply to third parties any misleading or untrue commercial
connection with Grantor;

 

(iii)

Grantee shall forthwith sign all documents and take all steps necessary for the
removal or cancellation of Grantee as registered user or licensee (if
applicable) of the Licensed Marks and Software (if applicable) in relevant
Governmental Authorities;

 

(iv)

Grantee shall forthwith sign all documents and take all steps necessary for the
assignment of the Assigned Marks to Grantor. In furtherance of the foregoing,
Grantee hereby irrevocably designate and appoint Grantor and its duly authorized
officers and agents as Grantee’s agent and attorney-in-fact, to act for and in
Grantee’s behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the application for the assignment
of the Assigned Marks to Grantor with the same legal force and effect as if
originally executed by Grantee.

 

(d)

Survival. The rights and obligations under Sections 1, 5, 6, 7, 10 and 11 shall
survive the expiration or termination of this Agreement.  
 

 

5.

INTELLECTUAL PROPERTY

 

(a)

As between the Parties, unless otherwise agreed to by the Parties in writing
(such as, the assignment of the Assigned Marks under Section 2(a)), Grantor is
the sole and exclusive, legal and beneficial proprietor of all rights, title and
interests in and to any and all intellectual property rights (the “IPRs”)
subsisting in the Trademarks (subject to Section 2(a)) and Software or arising
from the use thereof, including, but not limited to, all good will associated
therewith, whether developed by, or in connection with, or related to the use of
the Trademarks (subject to Section 2(a)) and Software. Subject to Section 2(a)
above, Grantee shall not, whether during or after the term of this Agreement, in
any way contest, directly or indirectly, or in any way impair, invalidate or
jeopardize Grantor’s IPRs, or aid or encourage others to do so (including
without limitation filing any application for any right to or interest in the
Licensed Marks or any trademarks or service marks that are similar or
confusingly similar to the Licensed Marks and contesting the ownership or the
validity of the Licensed Marks or any registration of the Licensed Marks in any
jurisdiction).  

 

(b)

Grantee acknowledges that the registration by Grantor of the Licensed Marks in
the PRC is presently pending.  Grantee shall comply with all applicable laws and
obtain all necessary and appropriate consents, permits and authorizations from
Governmental Authorities pertaining to the use of the Licensed Marks and shall
take all actions required to effectuate such compliance, including with respect
to obtaining any filing of trademark license for the Licensed Marks.

 

5

 

--------------------------------------------------------------------------------

 

(c)

If Grantor decides to file, in its name as owner, any new application for any
trademark, or enforces any IPR of Grantor, Grantee agrees to waive, and to cause
its Affiliates to waive, any conflicts with such IPRs and shall render such
assistance as is reasonably required in carrying out such filing or enforcement.

 

(d)

The Parties shall notify each other promptly of any infringement or alleged
infringement by a third party of any Trademark, Software or Domain Name, or of
any misuse, misappropriation, confusion as to source or origin, passing off,
dilution, or cybersquatting by a third party of any Trademark, Software or
Domain Name, or of any tortious action by a third party which relates to or
affects any of the rights or obligations set forth in this Agreement.  In the
event of any such action, Grantor shall have the right, but not the obligation,
at its own expense and with the right to all recoveries, to take appropriate
legal measures to quiet such action as it deems necessary and sufficient.
 Grantor shall determine and/or undertake all matters relating to enforcement of
the Licensed Marks and Software.  Grantor will commence and prosecute with the
assistance of Grantee any action which Grantor, in its sole discretion,
determines is appropriate and necessary to protect the Licensed Marks and
Software.  Grantor and Grantee may consult together as to the best course to
pursue in connection with the above or other and make all commercially
reasonable efforts to cooperate with each other in respect of any legal action
relating to the Trademarks, Software or Domain Names.

 

6.

INDEMNITY; FURTHER REMEDIES

(a)

Indemnity.   Grantee shall indemnify, defend and hold harmless Grantor from all
actions, claims, liabilities and expenses, including reasonable attorney’s fees
and disbursements (collectively, “Losses”), arising out of or in connection with
(i) Grantee’s use of the Trademarks, Software and Domain Names, (ii) the use,
sale, promotion, advertising and distribution of any products or services that
feature the Trademarks or utilize Software or Domain Name and any other data,
documentation or materials that feature the Trademarks or utilize the Software
or Domain Name provided or developed by Grantee, its Affiliates, their
respective employees or agents pursuant to this Agreement or (iii) any breach of
its representations, warranties or covenants in this Agreement, except that the
indemnity contained herein shall not have effect where the claim arises by
reason of (i) any breach of this Agreement by Grantor and (ii) any invalidity of
or defect in the right of Grantor to the Trademarks, Software and Domain Names
not caused by an act or default of Grantee.

(b)

Further Remedies/Injunctive Relief.  Grantee acknowledges that use of the
Trademarks, Software and Domain Names in contravention of this Agreement may
cause irreparable damage to Grantor, the Trademarks, Software and Domain Names,
and the goodwill associated therewith.  Grantee further acknowledges that
damages may not be an adequate remedy at law for any such use of the Trademarks,
Software and Domain Names in contravention of this Agreement, and agrees that in
the event Grantee (i) is in material breach of this Agreement, (ii) has been
notified by Grantor of the existence of such breach and (iii) has failed to cure
such breach within 15 days of such notice if such breach can be cured (or, if
such breach cannot be cured within such 15 day period, such Grantee has not
commenced such cure in good faith or has not proceeded expeditiously therewith),
then Grantor shall be entitled to equitable relief by way of temporary and
permanent injunctions, specific performance and such other relief as any court
with jurisdiction may deem just and proper.

 

(c)

Other Actions.  Notwithstanding the provisions of this Section 6, Grantor and
Grantee shall have the right to bring an action for damages in respect of any
dispute arising under this Agreement.

 

6

 

--------------------------------------------------------------------------------

 

7.

SETTLEMENT OF DISPUTES

 

This Agreement shall be governed by procedures other than litigation for
settling all claims and disputes (a “Dispute”), under the method set forth in
this Section 7.

 

(a)

If any Dispute arises out of or in connection with this Agreement or the
performance, breach, termination or invalidity thereof, any Party shall be
entitled to serve a notice of Dispute (a “Dispute Notice”) upon the other Party.
The Parties agree, following service of a Dispute Notice, to use their
reasonable endeavors to negotiate in food faith to settle such Dispute.

 

(b)

If the Parties have not settled any such Dispute within 21 days of service of a
Dispute Notice then the Dispute shall be settled by arbitration before China
International Economic and Trade Arbitration Centre (“CIETAC”) in accordance
with the Rules of Arbitration of CIETAC in force at the date of commencement of
the arbitration.

 

(c)

In any arbitration pursuant to Section 7(b):

 

(i)

the place of arbitration shall be Shanghai, China;

 

(ii)

the language to be used in the arbitral proceedings shall be both English and
Chinese languages;

 

(iii)

the appointing authority shall be CIETAC; and

 

(iv)

3 arbitrators shall be appointed to form an arbitration tribunal to resolve a
dispute, one each by the claimant and the respondent, and one (the chairman of
the arbitration tribunal) by the chairman of the appointing authority.

 

(d)

When 3 arbitrators have been appointed in any arbitration pursuant to Section
7(c), the award shall be given by a majority decision. If there is no majority,
the award shall be made by the chairman of the arbitral tribunal alone.

 

(e)

Any award given by an arbitral tribunal appointed pursuant to Section 7(c) shall
be final and binding. By agreeing to arbitration, the Parties waive irrevocably
their right to any form of appeal, review or recourse to any court or other
judicial authority.  The losing Party shall be responsible for the fees of
CIETAC, the fees of the arbitrators, fees and expenses of the arbitration
proceedings and all costs and expenses in relation to the enforcement of any
arbitral award, including reasonable attorneys’ fees and expenses.

 

8.

FORCE MAJEURE

 

The Party claiming Force Majeure shall notify the other Party without delay.  If
either of the Parties is delayed in or prevented from performing its obligations
under this Agreement by an event of Force Majeure, only within the scope of such
delay or prevention, neither Party shall be responsible for any damage,
increased costs or loss which the other Party may sustain by reason of such a
failure or delay of performance, and such failure or delay shall not be deemed a
breach of this Agreement.  The Party claiming Force Majeure shall take
appropriate means to minimize or remove the effects of Force Majeure, and
attempt to resume performance of the obligations delayed or prevented by the
event of Force Majeure.  After the event of Force Majeure is removed, both
Parties agree to resume performance of this Agreement with their best efforts.  

 

7

 

--------------------------------------------------------------------------------

 

9.

NO AGENCY; THIRD PARTY BENEFICIARIES

 

Nothing in this Agreement shall be construed to constitute either Party to be
the agent, partner, legal representative, attorney or employee of the other for
any purpose whatsoever.  Neither Party shall have the power or authority to bind
the other except as specifically set out in this Agreement.  Each Party intends
that this Agreement shall not benefit, or create any right or cause of action in
or on behalf of, any Person other than the Parties hereto.

 

10.

APPLICABLE LAW

 

The validity, interpretation and implementation of this Agreement shall be
governed by the laws of the PRC.  

 

11.

NOTICES

 

Notices or other communications required to be given by any Party to the other
Party pursuant to this Agreement shall be in writing and delivered or sent by
personal delivery, by facsimile, by registered mail or by internationally
recognized courier, fees prepaid, to the fax number or address of the relevant
Party set forth below or to such other address or fax number as may from time to
time be designated by such Party to the other Party.

 

If to Grantor:

Address:

20/F, 200 Taicang Road

Luwan District

Shanghai 200020, China

Attn:

Mr. Eric Chui

Fax:

86-21 6336-7084

 

If to Grantee:

 

Address:

15/F, 200 Taicang Road

Luwan District

Shanghai 200020, China

Attn:

Ms. Coco Hu

Fax:

86-21 6336-2955
 

Any such notice or communication shall be deemed to have been given if by
personal delivery, upon receipt by the addressee; if by facsimile transmission,
upon confirmation that the communication was successfully sent to the applicable
number; if by registered mail, 7 business days after post; if by courier, 3
business days after delivery to such courier.

 

12.

SUCCESSORS; ASSIGNMENT

 

This Agreement shall be binding upon the Parties hereto and, subject to the
provisions of this Agreement, their respective successors and permitted assigns.

 

8

--------------------------------------------------------------------------------

 

13.

SEVERABILITY

 

Any provision of this Agreement which is invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering that or any
other provision of this Agreement invalid, illegal or unenforceable in any other
jurisdiction.  

 

14.

ENTIRE AGREEMENT; AMENDMENT AND SUPPLEMENT

 

This Agreement, together with any schedules and exhibits (if any) attached
hereto, constitutes the entire understanding of the Parties with respect to the
subject hereof, and supersedes all prior oral or written agreements between the
Parties.  Any amendment and supplement of this Agreement shall come into force
only after a written agreement is signed by both Parties.  The amendment and
supplement shall become part of this Agreement and shall have the same legal
effect as this Agreement.  
 

15.

HEADINGS

 

The headings in this Agreement are inserted for the convenience of reference
only and shall not be taken into consideration in the interpretation or
construction of this Agreement.

 

16.

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one instrument.

 

[signatures appear on the following page]

 

9

 

--------------------------------------------------------------------------------

 

IN WITNESS HEREOF, the Parties have caused their respective authorized
representatives to execute this Intellectual Property Assignment and License
Agreement as of the date first above written.

 

Grantor:

Grantee:

SUZHOU EZTRIPMART BUSINESS SERVICES CO., LTD.

 

By:

/s/ Shu Keung Chui

 

Name:

Shu Keung Chui


                Legal Representative

SHANGHAI EZTRIPMART TRAVEL AGENCY CO., LTD.

 

By:

/s/ Deng Ying

               

Name:

Deng Ying


                Legal Representative

   (Company Seal)

 (Company Seal)

 

 

 

10

 

--------------------------------------------------------------------------------

 

Schedule 1

 

SOFTWARE

 

Registration Code  

Description

  　 　 2009SR06623   "Zuwin" Travel Agency Marketplace and the related
Documentation   　 　   　 "EZTripMart" B2B and B2C Travel Booking and Management
System   　 and the related Documentation

 

11

--------------------------------------------------------------------------------

 

Schedule 2-1

 

TRADEMARKS

 

Trademarks (cover all classifications under which it is registered):

 

EZTripMart (& Design)

 

驿洲（及图形）

 

Zuwin (& Design)

 

足印（及图形）

12

--------------------------------------------------------------------------------

Schedule 2-2

 

ASSIGNED TRADEMARKS

 

The combined design of “EZTripMart.com” and “驿洲旅行网” (cover only Classes 35, 39
and 43)

 

足印 (& Design) (cover only Classes 35, 39 and 43)

 

13

--------------------------------------------------------------------------------

Schedule 3

DOMAIN NAMES

 

www.eztripmart.com

 

www.zuwin.cn

14

 

--------------------------------------------------------------------------------